        Case 8:19-mc-00021-UA-KES Document 6 Filed 12/09/19 Page 1 of 13 Page ID #:63
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Central District
                                                       __________ Districtofof
                                                                             California
                                                                               __________
               In Re Application of iFinex Inc.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 8:19-mc-00021-UA-KES
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                            Rondell “Rhon” Clyde Monroe

                                                       (Name of person to whom this subpoena is directed)

      ✔
      u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Exhibit "A"



 Place: Dillon Miller & Ahuja, LLP                                                      Date and Time: Within 45 days of service
          5872 Owens Ave., Suite 200
          Carlsbad, CA 92008

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        12/6/2019

                                  CLERK OF COURT
                                                                                            OR
                                                            12/9/2019                                         /s/ Michael Jason Lee, Esq.
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)     iFinex Inc.
                                                                        , who issues or requests this subpoena, are:
Michael J. Lee; 4660 La Jolla Village Drive, Suite 100, San Diego, CA 92122; michael@mjllaw.com; Tel: 858.550.9984

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 8:19-mc-00021-UA-KES Document 6 Filed 12/09/19 Page 2 of 13 Page ID #:64
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 8:19-mc-00021-UA-KES

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
        Case 8:19-mc-00021-UA-KES Document 6 Filed 12/09/19 Page 3 of 13 Page ID #:65
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 8:19-mc-00021-UA-KES Document 6 Filed 12/09/19 Page 4 of 13 Page ID #:66




                     EXHIBIT “A”
Case 8:19-mc-00021-UA-KES Document 6 Filed 12/09/19 Page 5 of 13 Page ID #:67




                                        EXHIBIT “A”

                                         DEFINITIONS

       The following definitions are to be used with respect to these documents:

       A.      “ALL” shall mean each, any and all.

       B.      “BANK RECORDS” shall mean and refer to account statements, signature cards,
account applications, and any other DOCUMENT evidencing deposits, withdrawals, balances
and/or other account activity.

       C.      “COMMUNICATION(S)” shall mean any dissemination of information by
transmission or a statement from one person to another or in the presence of another, whether by
writing, orally or by action or conduct, including but not limited to, written notes, electronic
communications with attachments, verbal conversations and visual notations.

        D.      “DOCUMENT” is defined to be synonymous in meaning and equal in scope to the
usage of this term in Federal Rules of Civil Procedure 34(a), and shall mean any and all information
in tangible or other form, whether printed, typed, recorded, computerized, filmed, reproduced by
any process or written or produced by hand, and whether an original, draft, master, duplicate or
copy, or notated version thereof, that is in your possession, custody or control. A draft or non-
identical copy is a separate document within the meaning of this term.

        E.      “DOCUMENT” as used in this Subpoena shall also include, but not be limited to,
electronic files, other data generated by and/or stored on or through any of your computer systems
and storage media (e.g., internal or external hard drives, CD-ROM’s, floppy disks, backup tapes,
thumb drives, internet-based posting boards or any other data storage media or mechanisms) or
any other electronic data. This includes, but is not limited to: email and other electronic
communications (e.g., postings to internet forums, ICQ or any other instant messenger messages,
and/or text messages); voicemails; word processing documents; spreadsheets; databases;
calendars; telephone logs; contact manager information; Internet usage files; offline storage or
information stored on removable media; information contained on laptops or other portable
devices; and network access information. Further, this includes data in any format for storing
electronic data.

        F.      “CRYPTO CAPITAL” shall mean and refer to Crypto Capital, and its
subsidiaries, officers, directors, employees, agents, managers, members, attorneys, accountants,
investigators, representatives and anyone else acting on its behalf.

        G.      “CRYPTO CAPITAL CORP” shall mean and refer to Crypto Capital Corp, and
its subsidiaries, officers, directors, employees, agents, managers, members, attorneys,
accountants, investigators, representatives and anyone else acting on its behalf.
Case 8:19-mc-00021-UA-KES Document 6 Filed 12/09/19 Page 6 of 13 Page ID #:68



       H.      “FLETCHER” shall mean and refer to Diana Fletcher, and her employees, agents,
attorneys, accountants, investigators, representatives and anyone else acting on his behalf.

        I.     “FOWLER” shall mean and refer to Reginald Dennis Fowler, and his employees,
agents, attorneys, accountants, investigators, representatives and anyone else acting on his
behalf.

        J.     “T. FOWLER” shall mean and refer to Trent Dennis Fowler, and his employees,
agents, attorneys, accountants, investigators, representatives and anyone else acting on his
behalf.

        K.      “GTS SWITZERLAND” shall mean and refer to Global Trade Solutions AG, and
its subsidiaries, officers, directors, employees, agents, managers, members, attorneys,
accountants, investigators, representatives and anyone else acting on its behalf.

        L.      “GTS US” shall mean Global Trading Solutions LLC, and its subsidiaries,
officers, directors, employees, agents, managers, members, attorneys, accountants, investigators,
representatives and anyone else acting on its behalf.

        M.      “GTS UK” shall mean and refer to G.T.S. Resources Limited, and its subsidiaries,
officers, directors, employees, agents, managers, members, attorneys, accountants, investigators,
representatives and anyone else acting on its behalf.

        N.      “IDENTIFY,” with respect to banking account information, means to provide (a)
the vesting/full name on the account, (b) account number, (c) names of authorized signers on the
account, (d) address of bank branch where each account was opened, and (e) date each account
was opened.

        O.     “IFINEX” shall mean and refer to iFinex Inc. and its subsidiaries, officers,
directors, employees, agents, managers, members, attorneys, accountants, investigators,
representatives and anyone else acting on its behalf. For the purposes of this definition, it shall
also include and otherwise cover the commonly referred to trade name Bitfinex and its
corresponding website address at bitfinex.com.

        P.     “IWANAGA” shall mean and refer to Katsuyoshi Iwanaga, and his employees,
agents, attorneys, accountants, investigators, representatives and anyone else acting on his
behalf.

        Q.      “LEGACY” shall mean and refer to Legacy Benefit Holdings Limited, and its
subsidiaries, officers, directors, employees, agents, managers, members, attorneys, accountants,
investigators, representatives and anyone else acting on its behalf.
Case 8:19-mc-00021-UA-KES Document 6 Filed 12/09/19 Page 7 of 13 Page ID #:69




        R.      “LEGACY UK” shall mean and refer to Legacy Benefit Holdings (UK) Limited,
and its subsidiaries, officers, directors, employees, agents, managers, members, attorneys,
accountants, investigators, representatives and anyone else acting on its behalf.

        S.     “MOLINA” shall mean and refer to Ivan Manuel Molina Lee, and his employees,
agents, attorneys, accountants, investigators, representatives and anyone else acting on his
behalf.

        T.      “NLE” shall mean and refer to NLE Consulting Group, and its subsidiaries,
officers, directors, employees, agents, managers, members, attorneys, accountants, investigators,
representatives and anyone else acting on its behalf.

        U.     “O. YOSEF” shall mean and refer to Ozzie Yosef a/k/a Ozzie Joseph, and his
employees, agents, attorneys, accountants, investigators, representatives and anyone else acting
on his behalf.

       V.      “R. YOSEF” shall mean and refer to Ravid Yosef, and her employees, agents,
attorneys, accountants, investigators, representatives and anyone else acting on his behalf.

        W.      “SPIRAL” shall mean and refer to Spiral Global Development Limited, and its
subsidiaries, officers, directors, employees, agents, managers, members, attorneys, accountants,
investigators, representatives and anyone else acting on its behalf.

        X.     “STAFFORD” shall mean and refer to David Anthony Stafford, and his
employees, agents, attorneys, accountants, investigators, representatives and anyone else acting
on his behalf.

        Y.      “TCA BANK” shall mean TCA Investment Bancorp & Trust Company, and its
subsidiaries, officers, directors, employees, agents, managers, members, attorneys, accountants,
investigators, representatives and anyone else acting on its behalf.

        Z.     “TETHER” shall mean and refer to Tether Limited and its subsidiaries, officers,
directors, employees, agents, managers, members, attorneys, accountants, investigators,
representatives and anyone else acting on its behalf.

       AA. “YOU” shall mean and refer to Rondell “Rhon” Clyde Monroe, and your
employees, agents, attorneys, accountants, investigators, representatives and anyone else acting
on your behalf.
Case 8:19-mc-00021-UA-KES Document 6 Filed 12/09/19 Page 8 of 13 Page ID #:70



       BB. The singular shall include the plural, and the plural shall include the singular. The
conjunctive “and” shall include the disjunctive “or” and the disjunctive “or” shall include the
conjunctive “and.”

       CC. Each Document produced shall be produced as it is kept in the usual course of
business (i.e., in the file folder or binder in which such Documents were located when the
request was served) or shall be organized and labeled to correspond to the categories of
Documents requested.

        DD.      You are instructed to produce any and all Documents which are in your possession,
custody or control. Possession, custody or control includes constructive possession whereby you
have a right to compel the production of a matter from a third party (including an agency, authority
or representative).

       EE.     To the extent the location of any Document called for by this Exhibit is unknown
to you, so state. If any estimate can reasonably be made as to the location of an unknown
Document, describe the Document with sufficient particularity so that it can be identified, set forth
your best estimate of the Document’s location, and describe the basis upon which the estimate is
made.

       FF.    If any Document request is deemed to call for disclosure of proprietary data,
counsel for movant is prepared to receive such data pursuant to an appropriate confidentiality
order.

        GG. To the extent the production of any Document is objected to on the basis of
privilege, provide the following information about each such document: (1) describe the nature of
the privilege claimed (e.g., attorney-client, work product, etc.); (2) state the factual and legal basis
for the claim of such privilege (e.g., communication between attorney for corporation and outside
counsel relating to acquisition of legal services); (3) identify each person who was present when
the document was prepared and who has seen the Document; and (4) identify every other
Document which refers to or describes the contents of such Document.

       HH. If any document has been lost or destroyed, the Document so lost or destroyed shall
be identified by author, date, subject matter, date of loss or destruction, identity of person
responsible for loss or destruction and, if destroyed, the reason for such destruction.

       II.     The relevant period of time for purposes of this Subpoena is from November 1,
2016, through the present, unless otherwise specified below.
Case 8:19-mc-00021-UA-KES Document 6 Filed 12/09/19 Page 9 of 13 Page ID #:71




                                 ITEMS TO BE PRODUCED

       1.      ALL COMMUNICATIONS between or among YOU and/or CRYPTO

CAPITAL, CRYPTO CAPITAL CORP, FOWLER, T. FOWLER, GTS SWITZERLAND, GTS

UK, GTS US, LEGACY, LEGACY UK, MOLINA, NLE, O. YOSEF, R. YOSEF, and/or

SPIRAL.

       2.      ALL COMMUNICATIONS between or among YOU and/or FLETCHER,

IWANAGA, STAFFORD, and/or TCA BANK concerning, referring to or relating to CRYPTO

CAPITAL, CRYPTO CAPITAL CORP, FOWLER, T. FOWLER, GTS SWITZERLAND, GTS

UK, GTS US, LEGACY, LEGACY UK, MOLINA, NLE, O. YOSEF, R. YOSEF, and/or

SPIRAL.

       3.      ALL COMMUNICATIONS in YOUR possession, custody, or control that were

sent to or received from any banking institution concerning the transfer of funds to or from

CRYPTO CAPITAL, CRYPTO CAPITAL CORP, FOWLER, T. FOWLER, GTS

SWITZERLAND, GTS UK, GTS US, LEGACY, LEGACY UK, MOLINA, NLE, O. YOSEF,

R. YOSEF, and/or SPIRAL.

       4.      ALL DOCUMENTS concerning, referring to, or relating to the transfer of funds

to or from CRYPTO CAPITAL, CRYPTO CAPITAL CORP, FOWLER, T. FOWLER, GTS

SWITZERLAND, GTS UK, GTS US, LEGACY, LEGACY UK, MOLINA, NLE, O. YOSEF,

R. YOSEF, and/or SPIRAL.

       5.      DOCUMENTS sufficient to IDENTIFY ALL banking accounts owned,

controlled, or relating to CRYPTO CAPITAL, CRYPTO CAPITAL CORP, FOWLER, T.

FOWLER, GTS SWITZERLAND, GTS UK, GTS US, LEGACY, LEGACY UK, MOLINA,

NLE, O. YOSEF, R. YOSEF, and/or SPIRAL.

       6.      ALL COMMUNICATIONS in YOUR possession, custody, or control

concerning, referring to, or relating to IFINEX or Bitfinex.
Case 8:19-mc-00021-UA-KES Document 6 Filed 12/09/19 Page 10 of 13 Page ID #:72




        7.     ALL DOCUMENTS constituting any agreements, contracts, arrangements,

 understandings or confirmations with CRYPTO CAPITAL, CRYPTO CAPITAL CORP,

 FOWLER, T. FOWLER, GTS SWITZERLAND, GTS UK, GTS US, LEGACY, LEGACY UK,

 MOLINA, NLE, O. YOSEF, R. YOSEF and/or SPIRAL.

        8.     ALL DOCUMENTS reflecting any transfer of funds – whether by wire transfer or

 otherwise – to or from CRYPTO CAPITAL, CRYPTO CAPITAL CORP, FOWLER, T.

 FOWLER, GTS SWITZERLAND, GTS UK, GTS US, LEGACY, LEGACY UK, MOLINA,

 NLE, O. YOSEF, R. YOSEF, and/or SPIRAL.

        9.     ALL DOCUMENTS reflecting any transfer of cryptocurrency – whether bitcoin,

 tethers or otherwise – to or from CRYPTO CAPITAL, CRYPTO CAPITAL CORP, FOWLER,

 T. FOWLER, GTS SWITZERLAND, GTS UK, GTS US, LEGACY, LEGACY UK, MOLINA,

 NLE, O. YOSEF, R. YOSEF, and/or SPIRAL.

        10.    ALL COMMUNICATIONS in YOUR possession, custody, or control, with any

 bank, financial institution, or other company or individual concerning or relating to CRYPTO

 CAPITAL, CRYPTO CAPITAL CORP, FOWLER, T. FOWLER, GTS SWITZERLAND, GTS

 UK, GTS US, LEGACY, LEGACY UK, MOLINA, NLE, O. YOSEF, R. YOSEF, and/or

 SPIRAL.

        11.    ALL DOCUMENTS constituting any agreements, contracts, arrangements,

 understandings or confirmations with any bank, financial institution, or other company or

 individual concerning or relating to CRYPTO CAPITAL, CRYPTO CAPITAL CORP,

 FOWLER, T. FOWLER, GTS SWITZERLAND, GTS UK, GTS US, LEGACY, LEGACY UK,

 MOLINA, NLE, O. YOSEF, R. YOSEF, and/or SPIRAL.

        12.    ALL BANK RECORDS in YOUR possession, custody, or control that concern or

 relate to CRYPTO CAPITAL, CRYPTO CAPITAL CORP, FOWLER, T. FOWLER, GTS

 SWITZERLAND, GTS US, GTS UK, LEGACY, LEGACY UK, MOLINA, NLE, O. YOSEF,

 R. YOSEF, and/or SPIRAL.
Case 8:19-mc-00021-UA-KES Document 6 Filed 12/09/19 Page 11 of 13 Page ID #:73




        13.    ALL DOCUMENTS concerning or reflecting YOUR employment agreement and

 compensation arrangements with TCA BANK.

        14.    ALL COMMUNICATIONS with STAFFORD concerning your employment with

 and/or compensation by TCA BANK.

        15.    ALL COMMUNICATIONS with any individual or entity concerning, reflecting,

 or relating to YOUR December 6, 2018 Reference Letter attached hereto as Attachment “1”.

        16.    ALL DOCUMENTS concerning, reflecting, or relating to any compensation

 YOU received relating to YOUR December 6, 2018 Reference Letter attached hereto as

 Attachment “1”.
Case 8:19-mc-00021-UA-KES Document 6 Filed 12/09/19 Page 12 of 13 Page ID #:74




             ATTACHMENT ''1''
Case 8:19-mc-00021-UA-KES Document 6 Filed 12/09/19 Page 13 of 13 Page ID #:75




   Thursday, December 6, 2018

   Re Reference Letter




   This letter is provided at our customer's request to inform the following:·

   Name of Customer: G.T.S. RESOURCES,LIMITED

   Account:XXXXXX1401

   Available Balance_:,$3Q41000,000

   We confirm that:this-rela.tionshi~ is m~lntained in-a s~tista'cto-ry man;neL ·
                                   'I             '•                             '
                                                                                                 ,,
                                                                                                  ;   '               .   '




   If any questions, please feEifr~eto contact ine Gsirig H\e below details:
             l             _.,{   ',',•   '   -        '';   ,      ;   .   ,'       ••   -,••        I   i   >   '


                      ,,
   Office: 1.8~8.993'.,93'12




   Rohn Monroe

   Vice President




   TCA IS A LEGACY GROUP COMPANY                                 I RM 605 NO 16 SEC 01 NANJING E- ROAD I TAIPEI TAIWAN 10444
